DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission including amendment to the claims filed on 4/21/2022 has been entered.
3.  	Claims 1 and 19 have been amended. Claims 1-20 are pending and will be considered for examination.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

4. 	Claims 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Jury Analyst App Tutorial” (published on Oct. 24, 2016, hereinafter JuryAnalyst) in view of “Microsoft Office Tutorials_ Rotate or flip a text box, shape, WordArt, or picture” (published on Nov. 27, 2017, hereinafter MicrosoftOffice).
 	As in independent Claim 13, JuryAnalyst teaches a non-transitory computer storage medium storing computer-useable instructions that, when used by one or more computing devices (see fig. 1, an electronic device (e.g., iPad) inherently includes storage medium storing instruction for execution by a processor for performing actions), cause the one or more computing devices to perform operations comprising: 
 	displaying on a display screen of an electronic device a bounded area representing a courtroom and one or more selectable juror icons within the bounded area, wherein the selectable juror icons represent one or more prospective jurors in the courtroom (see at least figs. 3A-3B, figs. 6A-6D, figs. 7A-7E, figs. 10A-10F, pages 3, 7-8, and 9-10, an electronic device displays a plurality of  juror icons in an area of a user interface, which the juror icons represent prospective jurors in the courtroom); 
receiving a selection of a first one of the selectable juror icons (see at least figs. 6A-6D, figs. 7A-7E, pages 7-8 and 9-10, for example, a user can select a juror icon among the plurality of  juror icons as shown in fig. 5A); 
changing, in response to receiving the selection, a visual characteristic of the first one of the selectable juror icons to indicate that the first one of the selectable juror icons is selected (see at least fig. 5A and fig. 7A, the selected icon can be visually indicated (e.g., highlighted, which is well known in art);
	 relocating the first one of the selectable juror icons within the bounded area in response to the instructions to relocate, wherein a location of the first one of the selectable juror icons represents a location of the first one of the prospective jurors in the courtroom (see figs. 4E-4G on page 5, the Jurors can be moved around the grid just by dragging a juror symbol); 
	displaying a first selectable status indicator while the first one of the selectable juror icons remains selected, wherein the first selectable status indicator is associated with the first one of the prospective jurors in the courtroom (see at least figs. 4A-4D, 5E, pages 3-6, for example, in figs. 4A-4B, a color of the juror icon bar can be changed based on a user selection of a reason for the strike), wherein, when selected, the first selectable status indicator visually indicates at least one of the following was requested or has been granted by a judge of the courtroom in regards to the first one of the prospective jurors in the courtroom: a peremptory strike, a for cause strike, excused by the court, and selected for jury (see at least figs. 4A-4D, 5E, pages 3-6); and
receiving information regarding the prospective jurors in the courtroom (see at least figs. 4A, 4C,  5A-5D, 5E, pages 4-5, information regarding the prospective jurors can be provided by the user); and 
displaying a list of the prospective jurors in the courtroom corresponding to the selectable juror icons, wherein the list of the prospective jurors is selectably re-orderable based on the received information regarding the prospective jurors (see figs. 4E-4G on page 5, the Jurors can be moved around the grid just by dragging a juror symbol. Further, see fig. 9 and page 9. The user has multiple options to sort and order. For example, the user can order the jurors in alphabetical order or numerically by their badge number. The user can also filter the jurors by whether they are archived upcoming or have a certain type of strike).
JuryAnalyst does not appear to explicitly teach receiving instructions to rotate the first one of the selectable juror icons and instructions to relocate the first one of the selectable juror icons; rotating the first one of the selectable juror icons in response to the instructions to rotate thereby changing an orientation of the first one of the selectable juror icons, wherein the orientation of the first one of the selectable juror icons represents a direction that a first one of the prospective jurors in the courtroom is facing.
However, MicrosoftOffice teaches receiving instructions to rotate the first one of the selectable juror icons and instructions to relocate the first one of the selectable juror icons (with a selection of rotation options on a menu as shown in pages 1-3, or with a rotation handle for rotating the object to any angle as shown in a figure at the bottom of the page 3);
 rotating the first one of the selectable juror icons in response to the instructions to rotate thereby changing an orientation of the first one of the selectable juror icons, wherein the orientation of the first one of the selectable juror icons represents a direction that a first one of the prospective jurors in the courtroom is facing (pages 1-5, the user can rotate the object (e.g., image, box, or shape, etc.) in any angle and direction).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the questions and answers associated with the weights on the individual juror page taught by JuryAnalyst with the rotating of the object in any angle and direction taught by MicrosoftOffice to rotate the object in any angle and direction when the electronic device displays the juror icons in the user interface. The motivation or suggestion would be to provide a way to rotate an object (e.g. icon) in any angle and direction so that the user provide a proper visual appearances of the icons.
 	 As in Claim 15, JuryAnalyst-MicrosoftOffice teaches all the limitations of Claim 13. JuryAnalyst-MicrosoftOffice further teaches displaying questions asked of the prospective jurors in the courtroom (JuryAnalyst, see at least figs. 6A-6D, figs. 7A-7E, figs. 10A-10B, pages 7-8 and 9-10); 
 	displaying selectable answers to each of the questions (JuryAnalyst, see at least figs. 6A-6D, figs. 7A-7E, figs. 10A-10B, pages 7-8 and 9-10); 
	receiving a selection of a first one of the selectable answers while none of the selectable juror icons are selected (JuryAnalyst, see at least figs. 6A-6D, figs. 7A-7E, figs. 10A-10B, pages 7-8 and 9-10); 
 	receiving selections of a first plurality of the selectable juror icons while the first one of the selectable answers remains selected (JuryAnalyst, see at least figs. 6A-6D, figs. 7A-7E, figs. 10A-10B, pages 7-8 and 9-10); and 
 	visually associating the first plurality of selectable juror icons with the first one of the selectable answers, indicating ones of the prospective jurors in the courtroom who chose the first one of the selectable answers (JuryAnalyst, see at least figs. figs. 5-7 and 10, pages 7-8 and 9-10).  

 	As in Claim 18, JuryAnalyst-MicrosoftOffice teaches all the limitations of Claim 13. JuryAnalyst-MicrosoftOffice further teaches visually indicating the jury selection status further comprises visually indicating which side of a case requested the peremptory strike or the for cause strike (JuryAnalyst, see at least figs. 4A-4D, 5E, pages 3-6).  

5. 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over “Jury Analyst App Tutorial” (published on Oct. 24, 2016, hereinafter JuryAnalyst) in view of “Microsoft Office Tutorials_ Rotate or flip a text box, shape, WordArt, or picture” (published on Nov. 27, 2017, hereinafter MicrosoftOffice) and further in view of “JuryStar® by Litigator Technology” (released on July 9, 2012 and last updated on December 7, 2012, hereinafter JuryStar).
	As in Claim 14, JuryAnalyst-MicrosoftOffice teaches all the limitations of Claim 13. JuryAnalyst-MicrosoftOffice further teaches displaying questions asked of the prospective jurors in the courtroom answers (JuryAnalyst, see at least figs. 6A-6D, figs. 7A-7E, figs. 10A-10B, pages 7-8 and 9-10, for example, the electronic device displays the list of questions as shown in fig. 10A and selectable answers to the questions as shown in fig. 10B, different weights can be associated with these answers as shown in figs, 10E-10F); 
	displaying selectable answers to each of the questions (JuryAnalyst, see at least figs. 6A-6D, figs. 7A-7E, figs. 10A-10B, pages 7-8 and 9-10, for example, the electronic device displays the list of questions as shown in fig. 10A and selectable answers to the questions as shown in fig. 10B, different weights can be associated with these answers as shown in figs, 10E-10F); 
 	receiving various point values associated with at least some of the selectable answers (JuryAnalyst, see at least figs. 6A-6D, figs. 7A-7E, figs. 10A-10B, pages 7-8 and 9-10, for example, the user may select one of the answers while selecting the one of the juror icon as shown in fig. 10A-10B, the weight can be associated with each of the answers as shown in figs. 10D-10F); 
 receiving a selection of a first one of the selectable answers while the first one of the selectable juror icons remains selected, wherein a first one of the various point values is associated with the first one of the selectable answers (JuryAnalyst, see at least figs. 6A-6D, figs. 7A-7E, figs. 10A-10B, pages 7-8 and 9-10, for example, the user may select one of the answers while selecting the one of the juror icon as shown in fig. 10A-10B, the weight can be associated with each of the answers as shown in figs. 10D-10F).
JuryAnalyst-MicrosoftOffice does not teach adding the first one of the various point values to a running total of points displayed in association with the first one of the selectable juror icons in response to receiving the selection of the first one of the selectable answers while the first one of the selectable juror icons remains selected.  
However, in the same filed of the invention, JuryStar teaches adding the first one of the various point values to a running total of points displayed in association with the first one of the selectable juror icons in response to receiving the selection of the first one of the selectable answers while the first one of the selectable juror icons remains selected (see figures on page 1 and 4-7, which are zoomed version of the figures on page 1. For example, similar to JuryAnalyst, different weights can be associated with answers as shown in the figure on page 6 and then sum of the weights can be displayed on juror icons as shown in the figure on page 7).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the questions and answers associated with the weights on the individual juror page taught by JuryAnalyst with the rotating of the object in any angle and direction taught by MicrosoftOffice with the displaying of the sum of the weights(points) associated with the answers on the juror icon taught by JuryStar to display the sum of the weights(points) associated with the answers on the juror icon when the electronic device displays the juror icons in the user interface. The motivation or suggestion would be to display the sum of the weights on the juror icon so that a user can easily select potential jurors.

	
6. 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over “Jury Analyst App Tutorial” (published on Oct. 24, 2016, hereinafter JuryAnalyst) in view of “Microsoft Office Tutorials_ Rotate or flip a text box, shape, WordArt, or picture” (published on Nov. 27, 2017, hereinafter MicrosoftOffice) and further in view of “Select a Better Jury” (published on Dec. 17, 2020, hereinafter Jurybox).
 	As in Claim 16, JuryAnalyst-MicrosoftOffice teaches all the limitations of Claim 13. JuryAnalyst-MicrosoftOffice does not teach receiving instantaneous changes to the display screen from a plurality of external electronic devices over a communications network.  
 However, in the same filed of the invention, Jurybox teaches receiving instantaneous changes to the display screen from a plurality of external electronic devices over a communications network communications network (see fig. 13, and pages 1 and 12, Jurybox allows you to prepare for your trial with your team and have an assistance take notes for you while you focus on the jury. You can get updates from co-counsel in real time over a communications network).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the questions and answers associated with the weights on the individual juror page taught by JuryAnalyst with the rotating of the object in any angle and direction taught by MicrosoftOffice with updating of information from your co-consul (or your team) in real time taught by Jurybox to update the information from your co-consul (or your team) in real time when the user add, edit, or review jurors and jurors detailed information for the case. The motivation or suggestion would be to provide a way to collaboratively communicate information in real time from the team members for the case so that the user can easily update the information and responded to other members.


7. 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over “Jury Analyst App Tutorial” (published on Oct. 24, 2016, hereinafter JuryAnalyst) in view of “Microsoft Office Tutorials_ Rotate or flip a text box, shape, WordArt, or picture” (published on Nov. 27, 2017, hereinafter MicrosoftOffice) and further in view of “Second Chair Mobile Jury” (published on Oct. 27, 2013, hereinafter MobileJury).
 	As in Claim 17, JuryAnalyst-MicrosoftOffice teaches all the limitations of Claim 13. JuryAnalyst-MicrosoftOffice does not teach displaying a sentiment slider associated with each of the selectable juror icons and selectable to slide between a positive sentiment and a negative sentiment associated with each of the prospective jurors in the courtroom.  
 However, in the same filed of the invention, MobileJury teaches displaying a sentiment slider associated with each of the selectable juror icons and selectable to slide between a positive sentiment and a negative sentiment associated with each of the prospective jurors in the courtroom (see figs. 6A-6F and page 5, for example, if a user taps the thumbs down each time the juror answers unfavorably, it will move toward red.  If the user taps the thumbs up each time their favorable have a favorable answer, it will move towards green).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the questions and answers associated with the weights on the individual juror page taught by JuryAnalyst with the rotating of the object in any angle and direction taught by MicrosoftOffice with the displaying of the slider for controlling either positive or negative sentiments associated with each of juror icons taught by MobileJury to display the slider for controlling either positive or negative sentiments associated with each of juror icons when the electronic device displays the juror icon with questions and answers. The motivation or suggestion would be to display the slider on the page with the question and answers so that the user can easily assign either positive or negative sentiments.


Allowable Subject Matter
 8. 	Claim 1-12 and 19-20 are allowed.


Response to Arguments
9.	Applicant's arguments with respect to the claims 13-18  have been fully considered, but are deemed unpersuasive.
 Regarding claim 13, Applicant appears to argue that MicrosoftOffice fails to teach the limitations “receiving instructions to rotate the first one of the selectable juror icons and instructions to relocate the first one of the selectable juror icons; rotating the first one of the selectable juror icons in response to the instructions to rotate thereby changing an orientation of the first one of the selectable juror icons, wherein the orientation of the first one of the selectable juror icons represents a direction that a first one of the prospective jurors in the courtroom is facing” as rejected in claim 13. The Examiner respectively disagrees. On pages 1-5, the user may select the object (e.g., image, box, or shape, etc.) that the user want to rotate. The user can rotate the object in any direction and/or angle to change an orientation of the selected object. Thus, the combination of JuryAnalyst and MicrosoftOffice still teach the limitations above.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144